DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed with RCE on 10/27/2020.
Claims 1-8, 11 and 26-32 are pending from which claims 6, 9-10, 12-25 are canceled.
Claims 1-8, 11 and 26-32 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. § 101, Applicant is of the opinion that claims are directed to a practical application per the USPTO’s 2019 Patent Eligibility Guidelines, because the invention allows users to exchange blockchain cryptocurrency with others in a secure manner regardless of not having internet access or a bank account, and this in turn expands commercial opportunities for users and service providers per DDR Holdings.  
Examiner fully considers Applicant’s position, but respectfully disagree because the claims recite transferring currency/fund between accounts, which is an abstract idea.  Specifically, the claims recite “receiving, by a user, an input while the user is in an offline mode, the input comprising information of an amount on a user account, and/or an amount transferring to the user account, where the input is based on information: receiving, by the user while the user is in an offline mode, a phrase; generating, by the offline user, a token the token comprising information of an amount transferring from the user account to the receiving account and information of the first password, where generating the token comprises comparing, by the user when generating a token, the amount on the user account and/or transferring to the user account to an amount from the user account to the receiving account to ensure that the amount from the user account to the receiving account is available on the user account; storing, by the user, the signed token; and receiving the signed token; checking based on the signed token, whether the private key used when signing the token is associated with a public address of the user; receiving, as input, a second password; comparing the first password from the token to the second password; transferring the amount of indicated by the token from the user account to the receiving account, in response to the private key used when signing the token being associated with the public address of the user, and the first password matching the second password,” Alice/Mayo test such as commercial interaction (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because claims involve creating/generating a money transfer order such as balance transfer using information of amount to be transferred from a user account to a receiving account and information of a password for authenticating a user and signing the transfer order and storing the order on a portable data container.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as “a user computing device,” “offline computing device,” “server,” “a portable device,” and “connecting, by a receiving device, to the portable device” merely use a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a user computing device,” “offline computing device,” “server,” “a portable device,” and “connecting, by a receiving device, to the portable device” performs the steps or functions of “receiving, by a user, an input while the user is in an offline mode, the input comprising information of an amount on a user account, and/or an amount transferring to the user account, where the input is based on information: receiving, by the user while the user is in an offline mode, a phrase; generating, by the offline user, a token the token comprising information of an amount transferring from the user account to the receiving account and information of the first password, where generating the token comprises comparing, by the user when generating a token, the amount on the user account and/or transferring to the user account to an amount from the user account to the receiving account to ensure that the amount from the user account to the receiving account is available on the user account; storing, by the user, the signed token; and receiving the signed token; checking based on the signed token, whether the private key used when signing the token is associated with a public address of the user; receiving, as input, a second password; comparing the first password from the token to the second password; transferring the amount of indicated by the token from the user account to the receiving account, in response to the private key used when signing the token being associated with the public address of the user, and the first password matching the second password.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda blockchain cryptocurrency, generating a first password as a hash value of the phrase; signing, by the user computing device, the token with a private key while the user computing device is in the offline mode,” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “a user computing device,” “offline computing device,” “server,” “a portable device,” and “connecting, by a receiving device, to the portable device” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transferring currency/fund between accounts.  As discussed above, taking the claim elements separately, the “a user computing device,” “offline computing device,” “server,” “a portable device,” and “connecting, by a receiving device, to the portable device” performs the steps or functions of “receiving, by a user, an input while the user is in an offline mode, the input comprising information of an amount on a user account, and/or an amount transferring to the user account, where the input is based on information: receiving, by the user while the user is in an offline mode, a phrase; generating, by the offline user, a token the token comprising information of an amount transferring from the user account to the receiving account and information of the first password, where generating the token comprises comparing, by the user when generating a token, the amount on the user account and/or transferring to the user account to an amount from the user account to the receiving account to ensure that the amount from the user account to the receiving account is available on the user account; storing, by the user, the signed token; and receiving the signed token; checking based on the signed token, whether the private key used when signing the token is associated with a public address of the user; receiving, as input, a second password; comparing the first password from the token to the second password; transferring the amount of indicated by the token from the user account to the receiving account, in response to the private key used when signing the token being associated with the public address of the user, and the first password matching the second password.”  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transferring currency/fund between accounts.  Additionally, the additional element of “blockchain cryptocurrency, generating a first password as a hash value of the phrase; signing, by the user computing device, the token with a private key while the user computing device is in the offline mode,” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
With respect to the rejection relied up on as pointed out in the previous response, it is not based on (DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014)), but (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014)).

With respect to rejection of claims under 35 U.S.C. § 103, Applicant is of the opinion that Examiner withdraw the rejections because the prior art does not disclose or suggest every feature of the amended claims. In re Royka, 490 F.2d 981 (CCPA 1974) (obviousness determination requires that each claim feature must be present (i.e., taught or suggested) by an asserted combination).  Further, Applicant alleges that the Examiner agrees that the prior art does not disclose or suggest the system of FIG. 1 of Applicant’s invention regarding blockchain hence respectfully submitted that the prior art does not disclose or suggest the unique method of Applicant’s FIG. 2 involving the system of FIG. 1, which is now reflected in claim 1. Also, the prior art of record does not describe blockchain.

Examiner fully considers Applicant’s position, but respectfully disagree and considers Applicant’s argument moot as the claims have been amended and the combination of prior arts used have changed.  However, Grigg discloses,
“In some embodiments, the method further includes generating, on the mobile device, the transaction information based at least partially on the one or more inputs, where the generating the transaction information occurs before the transferring the transaction information. In some of these embodiments, the generating the transaction information includes generating, on the mobile device, a token based at least partially on the one or more inputs. Additionally or alternatively, in some embodiments, the storing the transaction information includes storing the token on the mobile device, and the transferring the transaction information from the mobile device directly to the ATM includes transferring the token from the mobile device directly to the ATM.
In some embodiments, the method further includes generating, on the mobile device, the authentication information based at least partially on the one or more inputs, where the generating the authentication information occurs before the transferring the authentication information. Additionally or alternatively, in some embodiments of the method, the generating the authentication information includes generating, on the mobile device, a token based at least partially on the one or more inputs. In some of these embodiments, the storing the authentication information includes storing the token on the mobile device, and the transferring the authentication information from the mobile device directly to the ATM includes transferring the token from the mobile device directly to the ATM. In some embodiments of the method, neither the authentication information nor information based at least partially on the one or more inputs is transferred from the mobile device during the period of time that extends between the initiating the pending ATM authentication and the transferring the authentication information.
Further regarding block 110, the phrase “pending ATM transaction” generally refers to an ATM transaction that has been initiated but not yet completed. It will be understood that an ATM transaction (and/or a pending ATM transaction) can include any number and/or type of transaction(s) involving an ATM. For example, in some embodiments, the pending ATM transaction referred to in block 110 is for: withdrawing cash; depositing cash and/or checks; checking account balances; making payments to creditors (e.g., paying monthly bills; paying federal, state, and/or local taxes and/or bills; etc.); sending remittances; transferring balances from one account to another account; loading money onto stored value cards; donating to charities; and/or the like.
In some embodiments, the mobile device is configured to store the transaction information in a pending ATM transaction queue on the mobile device. In some embodiments, this queue is stored in the memory of the mobile device. As a specific example, in some embodiments, the mobile device is configured to generate a token associated with the pending ATM transaction (e.g., information packages having information associated with the pending ATM transaction therein, a transaction code, a transaction identifier, etc.) and then place that token into the pending ATM transaction queue. In some embodiments, the token is presented, via a user interface of the mobile device, to the user of the mobile device, such that the user may determine and/or view which pending ATM transactions are stored in the queue. In addition, after arriving at the ATM, the token may be transferred from the pending ATM transaction queue of the mobile device directly to the ATM, such that the ATM can complete the pending ATM transaction based at least partially on the token. In some embodiments, the token is readable and/or executable by the ATM, even though, in some embodiments, the token is not readable to, and/or viewable by, the user of the mobile device. In some embodiments, the token is removed, deleted, and/or erased from the pending ATM transaction queue after the pending ATM transaction is completed by the ATM and/or after the token is transferred to the ATM. Also, it will be understood that the pending ATM transaction queue described and/or contemplated herein may be organized and/or viewable to the user of the mobile device as a list, table, dashboard, transaction ledger, and/or in some other format. Further, in accordance with some embodiments, pending ATM transactions may be stored in the pending ATM transaction queue in the order they were initiated.
Additionally or alternatively, in some embodiments, neither the transaction information, information based at least partially on the one or more inputs referred to in block 110, nor any other information is transferred from (and/or received at) the mobile device during the period of time that extends between the initiating the pending ATM transaction (e.g., inclusive or not inclusive of that event, etc.) and the transferring the transaction information to the ATM (not inclusive of that event). In other words, in such embodiments, the mobile device is configured to perform the portions of the process flow 100 represented by blocks 110-130 itself and without any assistance from another apparatus (e.g., without a transaction apparatus generating the transaction information and sending that transaction information to the mobile device, etc.). In some embodiments, the pending ATM transaction is initiated locally (i.e., on the mobile device) and stored locally until it is time to transfer the pending ATM transaction from the mobile device to the ATM. For example, in some embodiments, the mobile device is configured to: (a) initiate a pending ATM transaction by generating a token on the mobile device, where the token includes information associated with the pending ATM transaction stored therein, and where the mobile device generates the token based at least partially on one or more inputs inputted into the mobile device by a user of the mobile device; (b) store the token on the mobile device upon or after the mobile device generates the token; and (c) then transfer the token from the mobile device directly to the ATM, where the token is never sent from the mobile device (or received at the mobile device) from the time the token is generated until the time the token is transferred to the ATM.
Each memory device described herein, including the memory 346 for storing the mobile banking application 347 and other information, may include any computer-readable medium. For example, the memory may include temporary and/or volatile memory, such as volatile random access memory (RAM) having a cache area for the temporary storage of data. Memory may also include non-temporary, non-volatile, and/or long-term persistent memory, which may be embedded and/or may be removable. The non-volatile memory may additionally or alternatively include an EEPROM, flash memory, and/or the like. The memory may store any one or more of portions of information used by the apparatus in which it resides to implement the functions of that apparatus.” (In at least Pars. 5, 19, 44, 54, 56, 81)
Given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification at the time the invention was made to a person having ordinary skill in the art, Grigg discloses receiving, by a user computing device, an input while the user computing device is in an offline mode (without a connection between the user computing device and the server), the input comprising information of an amount of currency on a user account, and/or an amount of currency transferring to the user account, where the input is based on information from a server (Figs. 1-3, 5-7; Pars. 17, 39, 40-42, 44-45, 48-49, 51, 56-57, 64, 70, 77, 108-110, 113, 119, 124-125, 131, 138, 150-151); generating, by a user computing device, a token (Figs. 1, 7; Pars. 3-5, 19, 52, 54, 56-57, 65, 102, 126, 128, 130-131, 152), the token comprising information of an amount of currency transferring from the user account to the receiving account and information of the first password (Figs. 1-2, 5-7; Pars. 17, 39, 42, 48-49, 51, 59, 64, 70, 98, 109, 119, 124-125, 138, 151), where generating the token comprises, when generating a token (Figs. 1, 7; Pars. 3-5, 19, 52, 54, 56-57, 65, 102, 126, 128, 130-131, 152), storing, by the user computing device, the token on a portable device (Figs. 6-7; Pars. 56, 81, 110, 130, 139, 147, 152-153); and receiving, as input to the receiving device, a second password (Figs. 2-3: Pars. 62, 67, 98, 116, 119).
Grigg does not explicitly disclose blockchain cryptocurrency nor signing, by the user computing device, the token with a private key while the user computing device is in the offline mode; connecting, by a receiving device, to the portable device; receiving, by the receiving device, the signed token from the portable device; checking, by the receiving device based on the signed token, whether the private key used when signing the token is associated with a public address of the user; and transferring, by the receiving device, the amount of currency indicated by the token from the user account to the receiving account, in response to the private key used when signing the token being associated with the public address of the user.  Tallker discloses,
“In the main embodiment of the present invention, the system includes a Currency Issuing Authority coupled to a money generator device for generating and issuing to subscribing participants electronic money (Payment Tokens) backed by deposits or credits in the respective accounts held in correspondent banks that accept and distribute the electronic money. The system include a plurality of devices that are used by participants for storing electronic money and for performing money transactions with on-line systems of the participating banks or for exchanging electronic-money with other like transaction devices in off-line transactions. The electronic currency is issued and signed by the Currency Issuing Authority and distributed by the participating banks Each payment exchange of the electronic currency note adds additional digital signature on the electronic currency note and new certificate is added comprising a certificate chain. The system includes data communications means for providing communications services to all components of the system; and security arrangement and verification means for maintaining the integrity of the system, and for detecting counterfeiting and tampering within the system.
The Cash Issuance Token 3 is signed with one of the CIA private keys which specific serial number is a data element of the electronic information of the Cash Issuance Token. The corresponding CIA public keys are published as CIA certificates distributed to all participants of the system and are available to any participant. The CIA publishes all the certificates used for Cash Issuance and any new root certificates it generates it distributes to the participants.  
The CIA server keeps track of the serial numbers of all outstanding the Cash Issuance Tokens within the system. The Cash Issuance Tokens are digitally signed by the bank using a specific Root Authorization Certificate number. Each Cash Issuance Token has a serial number which is entered into the CIA database when the Cash Issuance Token is generated. When a Payer 1 receives the Cash Issuance Tokens into one of his devices 2, the software on his device signs the Cash Issuance Token with his individual issuance certificate (his private key). At this state the Cash Issuance Token will be digitally signed both by the Payer 1 and by the CIA 6.” (In at least Pars. 91-92)
Given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification, Talker disclose blockchain cryptocurrency (Pars. 11, 41, 121-123) and signing the token with a private key while the user computing device is in the offline mode (Figs. 1-2; Pars. 34, 41, 92); connecting, by a receiving device, to the portable device; receiving, by the receiving Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grigg nor Talker explicitly disclose comparing, by the user computing device, the amount of currency on the user account and/or transferring to the user account to an amount of currency transferring from the user account to the receiving account to ensure that the amount of currency transferring from the user account to the receiving account is available on the user account.  Fuqua disclose,
“If the transaction is for a payment, a determination is made as to whether or not the SIM card has sufficient funds available to fulfill the payment request (step 514).
If sufficient funds are not available, the request is rejected (step 516), and the device will prompt the user to add more funds (step 518). The user may view the available balance at any time by performing a simple balance request command from the handset.” (In at least Pars. 63-64)
Given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification at the time the invention was made to a person having ordinary skill in the art, Fuqua disclose comparing, by the user computing device, the amount of currency on the user account and/or transferring to the user account to an amount of currency transferring from the user account to the receiving account to ensure that the amount of currency transferring from the Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grigg, Talker nor Fuqua specifically discloses receiving, by the user computing device while the user computing device is in an offline mode, a phrase; generating, by the offline computing device, a first password as a hash value of the phrase.  Apelbaum discloses,
“The method begins at block 104 with a user creating a master password that will subsequently permit the user to gain access to the password management facility. Other passwords that the user might use to gain access to other applications will be managed by the password management facility, so the user need remember only a single password. FIG. 2A provides an exemplary view of a screen 200 that may be presented to the user, requesting entry of the master password in field 204, with entry of a confirmation of the master password in field 208. Techniques for protecting the master password from an attacker are explained in detail below. Different methods for creating the master password and for selecting a corresponding authentication method may be used in different embodiments, as designated by icons 210. In one embodiment, the password may be typed via a keyboard. In another embodiment, the password may be provided using a biometric reader such as a fingerprint reader. In a further embodiment, a user's typing profile on the keyboard may be analyzed by having the user type a common phrase and comparing typing scores.
In another embodiment, the Password Based Key Derivation Function 2 (“PBKDF2”) is applied by running a cryptographic pseudorandom number generator repeatedly, seeded with the master password and with a salt value. Instead of hashing just once, the password is hashed many times by seeding a cryptographic pseudorandom number generator with the master password and with a salt value. With each round, the generator produces output that is subjected to an exclusive-or operation into the final result. Merely by way of example, the pseudorandom number generator may comprise the 256-bit version of the Secure Hash Algorithm (“SHA-256”), although other pseudorandom number generators may be used in alternative embodiments. In one implementation, 2N iterations of the SHA-256 algorithm are applied repeatedly to the master password, effectively adding N bits of security to the password. Currently, a suitable value for N is about 15-20, although N may conveniently be increased to augment the security if necessary or desired.” (In at least Pars. 28, 39)
Given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification at the time the invention was made to a person having ordinary skill in the art, Apelbaum discloses receiving, by the user computing device while the user computing device is in an offline mode, a phrase; generating, by the offline computing device, a first password as a hash value of the phrase (Figs. 1A-2A, 3B; Pars. 12-13, 28-30, 38-39, 42-48).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute securing of tokens generated for money transfers that includes the user’s password (Pars. 19, 52, 54, 56-57, 65, 78, 102, 126, 128, 130, 152) of Grigg, Talker, Fuqua in view of receiving, by the user computing device while the user computing device is in an offline mode, a phrase; generating, by the offline computing device, a first password as a hash value of the phrase (Figs. 1A-2A, 3B; Pars. 12-13, 28-30, 38-39, 42-48) of Apelbaum in order to verify, confirm, and/or prove: (a) the identity of the user; (b) that the user is who he says he is; (b) that the user is authorized to engage in a transactions; and/or (d) that the user is authorized to engage in the transactions involving an account in a transaction authentication (Grigg, Pars. 118, 121) and to authenticate the user using a password (Apelbaum, Par. 34).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Grigg, Talker, Fuqua nor Apelbaum specifically discloses comparing, by the receiving device, the first password from the token to the second password and the first password matching the second password.  Jung discloses,
FIG. 5 is an interaction diagram illustrating a process of authenticating a user when communication between the client device 100 and the server 130 is available, according to one embodiment. First, a user input that the user believes to be the first password provided to the client device 100 and received 512 at the client device 100. The client 100 also retrieves 514 the device token. The received user input is hashed 516 using the device token and then sent 518 to the server 130.
The server 130 retrieves 522 the hashed first password of the user stored in the application database 342. It is then determined 524 whether the user is authenticated 524 based at least on the hashed user input and the retrieved hashed first password. If the hashed user input matches the hashed first password, then the user may be authenticated. In addition, the server 130 may employ additional factors to authenticate the user such as detecting the locations of the client device 100, analyzing patterns of usage or using other statistical information to detect factors that raise suspicion on the authenticity of the user. By employing such additional authentication schemes, the server 130 can reduce the chance of unauthorized access to the application or encrypted data by unauthorized persons despite using a simple first password. If the user of the client device 100 is not authenticated, the process terminates without sending the server token to the client device 100.” (In at least Pars. 52-53)
Given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification at the time the invention was made to a person having ordinary skill in the art, Jung discloses comparing, by the receiving device, the first password from the token to the second password and the first password matching the second password (Fig. 5; Pars. 52-53).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11 and 26-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-8, 11 and 26-32 are directed to a method (Method).  These claims fall within the four statutory categories of invention. 
The claims recite transferring currency/fund between accounts, which is an abstract idea.  Specifically, the claims recite “receiving, by a user, an input while the user is in an offline mode, the input comprising information of an amount on a user account, and/or an amount transferring to the user account, where the input is based on information: receiving, by the user while the user is in an offline mode, a phrase; generating, by the offline user, a token the token comprising information of an amount transferring from the user account to the receiving account and information of the first password, where generating the token comprises comparing, by the user when generating a token, the amount on the user account and/or transferring to the user account to an amount from the user account to the receiving account to ensure that the amount from the user account to the receiving account is available on the user account; storing, by the user, the signed token; and receiving the signed token; checking based on the signed token, whether the private key used when signing the token is associated with a public address of the user; receiving, as input, a second password; comparing the first password from the token to the second password; transferring the amount of indicated by the token from the user account to the receiving account, in response to the private key used when signing the token being associated with the public address of the user, and the first password matching the second password,” which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because claims involve creating/generating a money transfer order such as balance transfer using information of amount to be transferred from a user account to a receiving account See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as “a user computing device,” “offline computing device,” “server,” “a portable device,” and “connecting, by a receiving device, to the portable device” merely use a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a user computing device,” “offline computing device,” “server,” “a portable device,” and “connecting, by a receiving device, to the portable device” performs the steps or functions of “receiving, by a user, an input while the user is in an offline mode, the input comprising information of an amount on a user account, and/or an amount transferring to the user account, where the input is based on information: receiving, by the user while the user is in an offline mode, a phrase; generating, by the offline user, a token the token comprising information of an amount transferring from the user account to the receiving account and information of the first password, where generating the token comprises comparing, by the user when generating a token, the amount on the user account and/or transferring to the user account to an amount from the user account to the receiving account to ensure that the amount from the user account to the receiving account is available on the user account; storing, by the user, the signed token; and receiving the signed token; checking based on the signed token, whether the private key used when signing the token is associated with a public address of the user; receiving, as input, a second password; comparing the first password from the token to the second password; transferring the amount of indicated by the token from the user account to the receiving account, in response to the private key used when signing the token being associated with the public address of the user, and the first password matching the second password.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Further, the additional element of “blockchain cryptocurrency, generating a first password as a hash value of the phrase; signing, by the user computing device, the token with a private key while the user computing device is in the offline mode,” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “a user computing device,” “offline computing device,” “server,” “a portable device,” and “connecting, by a receiving device, to the portable device” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transferring currency/fund between accounts.  As discussed above, taking the claim elements separately, the “a user computing device,” “offline computing device,” “server,” “a portable device,” and “connecting, by a receiving device, to the portable device” performs the steps or functions of “receiving, by a user, an input while the user is in an offline mode, the input comprising information of an amount on a user account, and/or an amount transferring to the user account, where the input is based on information: receiving, by the user while the user is in an offline mode, a phrase; generating, by the offline user, a token the token comprising information of an amount transferring from the user account to the receiving account and information of the first password, where generating the token comprises comparing, by the user when generating a token, the amount on the user account and/or transferring to the user account to an amount from the user account to the receiving account to ensure that the amount from the user account to the receiving account is available on the user account; storing, by the user, the signed token; and receiving the signed token; checking based on the signed token, whether the private key used when signing the token is associated with a public address of the user; receiving, as input, a second password; comparing the first password from the token to the second password; transferring the amount of indicated by the token from the user account to the receiving account, in response to the private key used when signing the token being associated with the public address of the user, and the first password matching the second password.”  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transferring currency/fund between accounts.  Additionally, the additional element of “blockchain cryptocurrency, generating a first password as a hash value of the phrase; signing, by the user computing device, the token with a private key while the user computing device is in the offline mode,” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8, 11 and 26-32 further describe the abstract idea of transferring currency/fund between accounts.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11 and 26-32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, recites “where generating the token comprises comparing, by the user computing device when generating a token, the amount of blockchain cryptocurrency on the user account and/or transferring to the user account to an amount of cryptocnrrency transferring from the user account to the receiving account to ensure that the amount of crvptocurrency transferring from the user account to the receiving account is available on the user account.” Although the Applicant’s Specification discloses,
“According to a further embodiment, the offline user computing device is configured, when generating the token, to compare the actual quantity of cryptocurrency on the user account with the amount of cryptocurrency to be transferred from the user account to the receiving account.
To ensure that the amount of cryptocurrency to be transferred from the user account to the receiving account is available on the user account, the offline user computing device 10 may be configured to receive, as an input 4, information of an actual quantity of the cryptocurrency on the user account and/or an actual amount of cryptocurrency being transferred to the user account. This may be done based on information from the central server 4 but without a connection between the offline user computing device 10 and the central server 4. For instance, the user can get the information of an actual quantity of the cryptocurrency on the user account and/or an actual amount of cryptocurrency being transferred to the user account using a public internet access point to connect to the central server 4. The information received from the central server 4 can then be input by hand or using a storage device to the offline user computing device 10.” (PGPub, Pars. 29, 43)
The Applicant’s Specification does not describe how the user computing device when generating a token is comparing the amount of blockchain cryptocurrency on the user account and/or transferring to the user account to an amount of cryptocurrency transferring from the user account to the receiving account to ensure that the amount of cryptocurrency transferring from the user account to the receiving account is available on the user account.  That is the Applicant’s Specification does not disclose the user device having the user account nor the Specification provide a specific step/algorithm perfumed to access the account to perfume the comparing, by the user computing device when generating a token, the amount of blockchain cryptocurrency on the user account and/or transferring to the user account to an amount of cryptocnrrency transferring from the user account to the receiving account to ensure that the amount of crvptocurrency transferring from the user account to the receiving account is available on the user account.  Therefore, the Specification is silent an algorithm for performing the recited function. (See MPEP 2161.01)
Claims 2-8, 11 and 26-32 are also rejected as each depend on claim 1.
Claim 1, recites “checking, by the receiving device based on the signed token, whether the private key used when signing the token is associated with a public address of the user.” Although the Applicant’s Specification discloses,
“According to a further embodiment, the receiving device is configured to check, for authenticating the user, whether the private key used for signing the token is associated with the public address of the user.
The private key used for signing the token may be associated with a public address of the user. The receiving device 30 may be configured to check, for authenticating the user, whether the private key used for signing the token is associated with the public address of the user. For this purpose, the receiving device 30 may communicate 3 with the central server 40 via an internet connection.” (PGPub, Pars. 22, 41 as well as 45)
However, the Applicant’s Specification does not describe what is involved in performing the act of “checking” or the manner in which “checking” is performed.  Therefore, the Specification does not explain what hardware and/or software with specific steps or procedures, to accomplish the function. (See MPEP 2161.01 (I)).
Claim 29 is also rejected as it recites similar language.
Claims 2-8, 11 and 26-32 are also rejected as each depend on claim 1.
Claim 1, recites “transferring, by the receiving device, the amount of blockchain cryptocurrency indicated by the token from the user account to the receiving account, in response to the private key used when signing the token being associated with the public address of the user, and the first password matching the second password.” Although the Applicant’s Specification discloses,
When the authentication of the user is verified, the receiving device 30 may receive a second password 2. The second password 2 may be input to the receiving device 30. The first password and the second password 2 are compared and, when the second password 2 matches the first password, i.e. when the first password and the second password 2 are identical, the transfer may be enabled. Thus, the receiving device can initiate the transfer of the amount of crypto currency from the user account to the receiving account based on the information included in the token 1.
To ensure that the amount of cryptocurrency to be transferred from the user account to the receiving account is available on the user account, the offline user computing device 10 may be configured to receive, as an input 4, information of an actual quantity of the cryptocurrency on the user account and/or an actual amount of cryptocurrency being transferred to the user account. This may be done based on information from the central server 4 but without a connection between the offline user computing device 10 and the central server 4. For instance, the user can get the information of an actual quantity of the cryptocurrency on the user account and/or an actual amount of cryptocurrency being transferred to the user account using a public internet access point to connect to the central server 4. The information received from the central server 4 can then be input by hand or using a storage device to the offline user computing device 10.
In step 208, the amount of cryptocurrency is transferred by the receiving device 30 from the user account to the receiving account based on the information included in the token 1.” (PGPub, Pars. 42-43, 66)
The Applicant’s Specification does not describe how the receiving device is transferring the amount of blockchain cryptocurrency indicated by the token from the user account to the receiving account, in response to the private key used when signing the token being associated with the public address of the user, and the first password matching the second password.  That is the Applicant’s Specification does not disclose the user device having the user account and the receiving account nor the Specification provide a specific step/algorithm perfumed to access the accounts to perfume the transferring of the amount of blockchain cryptocurrency indicated by the token from the user account to the receiving account, in response to the private key used when signing the token being associated with the public address of the user, and the first password matching the second password.  Therefore, the Specification is silent an algorithm for performing the recited function. (See MPEP 2161.01)
Claims 2-8, 11 and 26-32 are also rejected as each depend on claim 1.
Claim 11, recites “wherein the private key maintains the secrecy of the public address of the user to the receiving device.”  However, the claim language is not found in the Spec. (See MPEP 2163 (I)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11 and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “checking, by the receiving device based on the signed token, whether the private key used when signing the token is associated with a public address of the user.”  However, the claim is unclear to one of ordinary skill because the claim only provides the private key used to sign the token only at the user computing device, (“signing, by the user computing device' the token with a private key while the user computing device is in the offline mode”), but never provided to the receiving device so the receiving device checks whether the private key used when signing the token is associated with a public address of the user.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)). 
Claims 2-8, 11 and 26-32 are also rejected as each depend on claim 1.
Claim 1, recites “comparing, by the user computing device when generating a token, the amount of blockchain cryptocurrency on the user account and/or transferring to the user account to an amount of cryptocnrrency transferring from the user account to the receiving account to ensure that the amount of crvptocurrency transferring from the user account to the receiving account is available on the user account;… transferring, by the receiving device, the amount of blockchain cryptocurrency indicated by the token from the user account to the receiving account, in response to the private key used when signing the token being associated with the public address of the user, and the first password matching the second password.”  However, the claim is unclear to one of ordinary skill because the claim does not provide in any of the proceeding limitations that the devices (user computing/receiving device) accessing the user account and the receiving account to compare the amount of blockchain cryptocurrency on the user account and/or transferring to the user account to an amount of cryptocnrrency transferring from the user account to the receiving account as well as transferring the amount of blockchain cryptocurrency indicated by the token.  That is, the devices (user In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)). 
Claims 2-8, 11 and 26-32 are also rejected as each depend on claim 1.
Claim 1 recites “the receiving account,” “the offline computing device” “the user account.”  Although the claim provides a user account in a preceding limitation, it is only in relation to the input information received by the user computing device.  Therefore, there is insufficient antecedent basis for those limitation in the claims.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 2-8, 11 and 26-32 are also rejected as each depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11 and 26-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grigg et al. (US 2012/0197797), Talker (US 2014/0143142), Fuqua (US 2006/0287004), Apelbaum (US 2007/0039042) in view of Jung (US 2015/0058618).
With respect to claims 1 and 32, Grigg discloses a method comprising:
receiving, by a user computing device, an input while the user computing device is in an offline mode (without a connection between the user computing device and the server), the input comprising information of an amount of currency on a user account, and/or an amount of currency transferring to the user account, where the input is based on information from a server (Figs. 1-3, 5-7; Pars. 17, 39, 40-42, 44-45, 48-49, 51, 56-57, 64, 70, 77, 108-110, 113, 119, 124-125, 131, 138, 150-151);
generating, by a user computing device, a token (Figs. 1, 7; Pars. 3-5, 19, 52, 54, 56-57, 65, 102, 126, 128, 130-131, 152), 
the token comprising 
information of an amount of currency transferring from the user account to the receiving account and information of the first password (Figs. 1-2, 5-7; Pars. 17, 39, 42, 48-49, 51, 59, 64, 70, 98, 109, 119, 124-125, 138, 151),
where generating the token comprises, when generating a token (Figs. 1, 7; Pars. 3-5, 19, 52, 54, 56-57, 65, 102, 126, 128, 130-131, 152)
storing, by the user computing device, the token on a portable device (Figs. 6-7; Pars. 56, 81, 110, 130, 139, 147, 152-153); and 
receiving, as input to the receiving device, a second password (Figs. 2-3: Pars. 62, 67, 98, 116, 119).
Grigg does not explicitly disclose blockchain cryptocurrency nor signing, by the user computing device, the token with a private key while the user computing device is in the offline mode; connecting, by a receiving device, to the portable device; receiving, by the receiving device, the signed token from the portable device; checking, by the receiving device based on the signed token, whether the private key used when signing the token is associated with a public Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grigg nor Talker explicitly disclose comparing, by the user computing device, the amount of currency on the user account and/or transferring to the user account to an amount of currency transferring from the user account to the receiving account to ensure that the amount of currency transferring from the user account to the receiving account is available on the user account.  Fuqua disclose comparing, by the user computing device, the amount of currency on the user account and/or transferring to the user account to an amount of currency transferring from the user account to the receiving account to ensure that the amount of currency transferring from the user account to the receiving account is available on the user account (Figs. 4-5; Pars. 55, 60, 63-65, 67).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Grigg, Talker nor Fuqua specifically discloses receiving, by the user computing device while the user computing device is in an offline mode, a phrase; generating, by the offline computing device, a first password as a hash value of the phrase.  Apelbaum discloses receiving, by the user computing device while the user computing device is in an offline mode, a phrase; generating, by the offline computing device, a first password as a hash value of the phrase (Figs. 1A-2A, 3B; Pars. 12-13, 28-30, 38-39, 42-48).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute securing of tokens generated for money transfers that includes the user’s password (Pars. 19, 52, 54, 56-57, 65, 78, 102, 126, 128, 130, 152) of Grigg, Talker, Fuqua in view of receiving, by the user computing device while the user computing device is in an offline mode, a phrase; Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Grigg, Talker, Fuqua nor Apelbaum specifically discloses comparing, by the receiving device, the first password from the token to the second password and the first password matching the second password.  Jung discloses comparing, by the receiving device, the first password from the token to the second password and the first password matching the second password (Fig. 5; Pars. 52-53).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute authenticating of the user based on password and transaction token (Figs. 2-4: Pars. 5, 19, 62, 67, 98) of Grigg, Talker, Fuqua, Apelbaum in view of comparing, by the receiving device, the first password from the token to the second password and the first password matching the second password (Fig. 5; Pars. 52-53) of Jung in order to verify, confirm, and/or prove: (a) the identity of the user; (b) that the user is who he says he is; (b) that the user is authorized to engage in a transactions; and/or (d) that the user is authorized to engage in the transactions involving an account in a transaction Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 2, Grigg, Talker, Fuqua, Apelbaum in view of Jung discloses all the limitations as described above.  Additionally, Grigg discloses wherein the portable device on which the token is stored comprises one of a mobile phone, a flash memory, a USB flash drive, or a SD memory card (Fig. 3A; Pars. 81).
Grigg does not explicitly disclose signed token.  Talker disclose signed token (Figs. 1-2; Pars. 34, 41, 92).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the securing of tokens generated for money transfers (Pars. 19, 52, 54, 56-57, 65, 78, 102, 126, 128, 130, 152) of Grigg in view of signed token (Figs. 1-2; Pars. 34, 41, 92) of Talker in order to verify, confirm, and/or prove: (a) the identity of the user; (b) that the user is who he says he is; (b) that the user is authorized to engage in a transactions; and/or (d) that the user is authorized to engage in the transactions involving an account in a transaction authentication (Grigg, Pars. 118, 121) and to verify authenticity and validity of circulating tokens (Talker, Par. 93).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 3, Grigg, Talker, Fuqua, Apelbaum in view of Jung discloses all the limitations as described above.  Additionally, Grigg discloses wherein the storing is performed using a connection comprising one of a direct physical connection or a wireless connection (Fig. 3A; Pars. 81).
With respect to claim 4, Grigg, Talker, Fuqua, Apelbaum in view of Jung discloses all the limitations as described above.  Additionally, Grigg discloses wherein the user computing device in the offline mode and the portable device are physically separated entities (Fig. 3A; Pars. 56, 81, 130).
With respect to claim 5, Grigg, Talker, Fuqua, Apelbaum in view of Jung discloses all the limitations as described above.  Additionally, Talker discloses wherein the private key is associated with a public address of the user (Pars. 84-88).
With respect to claim 7, Grigg, Talker, Fuqua, Apelbaum in view of Jung discloses all the limitations as described above.  Additionally, Talker discloses wherein the private key is stored in the user computing device at a point when the user computing device is in the offline mode (Pars. 34, 41, 92).
With respect to claim 8, Grigg, Talker, Fuqua, Apelbaum in view of Jung discloses all the limitations as described above.  Additionally, Grigg discloses wherein the first password is a one-time password associated with the transfer of the amount of currency from the user account to the receiving account (Pars. 9, 14, 23, 47, 67, 95, 109, 123-124, 138, 151).
Grigg does not explicitly disclose blockchain cryptocurrency.  Talker disclose blockchain cryptocurrency (Pars. 11, 41, 121-123).  Therefore, the claimed invention as a whole would have Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 11, Grigg, Talker, Fuqua, Apelbaum in view of Jung discloses all the limitations as described above.  Additionally, Grigg discloses wherein the private key maintains the secrecy of the public address of the user to the receiving device (Pars. 69-74, 84-88, 91-92, 96, 109-110, 127).
Grigg does not explicitly disclose cryptocurrency.  Talker disclose cryptocurrency (Pars. 11).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute securing of tokens generated for money transfers (Pars. 19, 52, 54, 56-57, 65, 78, 102, 126, 128, 130, 152) of Grigg in view of cryptocurrency (Pars. 11) of Talker in order to verify, confirm, and/or prove: (a) the identity of the user; (b) that the user is who he says he is; (b) that the user is authorized to engage in a transactions; and/or (d) Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 26, Grigg, Talker, Fuqua, Apelbaum in view of Jung discloses all the limitations as described above.  Additionally, Talker discloses signing, by the user computing device, the token with the private key with an input comprising: a reference to a transaction from where an address of the user acquired the blockchain cryptocurrency (Figs. 1-3; Pars. 11, 34, 41, Pars. 69-74, 84-88, 91-92, 96, 108-110, 121-123, 127).
With respect to claim 27, Grigg, Talker, Fuqua, Apelbaum in view of Jung discloses all the limitations as described above.  Additionally, Talker discloses 
signing, by the user computing device, the token with the private key with outputs comprising:
the amount of blockchain cryptocurrency; and
a change, that is to be transferred to either an address of the user or another address of the user (Figs. 1-3, 5-7; Pars. 7, 17, 39, 40-42, 44-45, 48-49, 51, 60, 64, 70, 77, 83, 107-110, 113, 119, 124-125, 138, 150-151).
With respect to claim 28, Grigg, Talker, Fuqua, Apelbaum in view of Jung discloses all the limitations as described above.  Additionally, Talker discloses signing, by the user computing device, the token with the private key with authorization information comprising:
a part that authenticates the user to the receiving device at a time where the transferring takes place at the location of the receiving device (Figs. 1-7; Pars. 17, 39, 40-42, 44-45, 48-49, 51, 64, 70, 77, 83, 98, 107-110, 113, 119, 121, 124-125, 129, 138, 150-151).
With respect to claim 29, Grigg, Talker, Fuqua, Apelbaum in view of Jung discloses all the limitations as described above.  Additionally, Talker discloses checking whether the private key used when signing the token is associated with the public address of the user comprises communicating with a central server (Figs. 1-7; Pars. 84-88, 91-92, 96, 98, 108, 110, 121, 127, 129).
With respect to claim 30, Grigg, Talker, Fuqua, Apelbaum in view of Jung discloses all the limitations as described above.  Additionally, Talker discloses obtaining, by the user, the information of the amount of blockchain crypto currency on the user account and/or the amount of blockchain cryptocurrency transferring to the user account using a public internet access point to connect to the server having the information (Figs. 1-2; Pars. 41, 43, 61-74, 96).
With respect to claim 31, Grigg, Talker, Fuqua, Apelbaum in view of Jung discloses all the limitations as described above.  Additionally, Talker discloses,
inputting the information of the amount of blockchain cryptocurrency on the user account and/or the amount of blockchain cryptocurrency transferring to the user account to the user computing device by hand (Figs. 1-2; Pars. 41, 43, 61-74, 96); or
inputting the information of the amount of blockchain cryptocurrency on the user account and/or the amount of blockchain cryptocurrency transferring to the user account to the user computing device via the portable device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Poon et al. (US 2014/0156531) discloses transferring, by the receiving device, the amount of currency indicated by the token from the user account to the receiving account, in response to the private key used when signing the token being associated with the public address of the user, and the first password matching the second password (Abstract; Pars. 7, 42-45, 58, 64, 89, 128, 150, 251-254)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                            
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685